Title: To George Washington from Major General Horatio Gates, 23 February 1777
From: Gates, Horatio
To: Washington, George



Dear General
Philadelphia 23d February 1777:

I had the Honour to receive your Letters of the 19th & 20th on Fryday Night, The principal parts thereof have been fully answer’d by the Honble The Committee of Congss, their Letter will also be deliverd to Your Excellency by Colonel Fitzgerald; Colonel De Haas left this City the day after I sett out for Morris Town, & is not yet returnd, I understand his Son was extreamly Ill, which occasion’d his going to Lebanon. I am somewhat apprehensive he rather disinclines to serve another Campaign, my reasons for thinking so, will be communicated to Your Excellency by Colonel Fitzgerald; This Tardiness, & diffidence in Certain Individuals of This State, is most pernicious to the publick Service. their has been such Disputes about Rank, & so much has Convention being delay’d in the Appointment of Officers to the Regiments, which is not even yet quite adjusted, that the recruiting Service is exceeding backward; I do not believe any One of the Four Regiments raising in This City has more than Two Hundred Men as Your Excellency will see by the Inclosed Returns. I am continually urging The Officers to exert themselves in the Recruiting Service and do not spare to represent to the Convention of The State, the necessity of their Vigourous interposition to promote that Service—I am inform’d the Desertions from the New Recruits ammount upon an Average to more than Thirty men a Company, this is most Abominable, & I fear, that Scandalous pecculation which has almost pervaded Our whole System, has to the disgrace of Human Nature, in too many Instances been practiced upon this Occasion—but Suspicion alone is insufficient for Conviction, Your Excellency may rest assured I only want proof to bring The Delinquent to Justice—Four Companies of Colonel Rumseys Regiment of Militia from Ceecil County in the State of Maryland March’d this morn. They have nothing from hence but some Blanketts, Arms they must get in Camp—The Colonel tells me the rest of the Regiment will be here to day, if possible he shall March with them tomorrow for Morris Town. In Obedience to Your Excellencys Commands I have this morning Dispatch’d Colonel James Irvine, late Lieut. Colo. to De Haas Regiment, a Capable and Vigilant Officer, to take the Command at New Town; I have given him instructions exactly corresponding with Your Excellencys directions to me, & have every

reason to believe they will [be] executed to your Wish—The Convention of the State, at the request of The Committee of Congress, have sent proper persons up the East side of the River to Co’opperate with Colonel Irvine upon the west—Colonel Fitzgerald will acquaint Your Excellency with the Situation, and Circumstances, of the Two Virginia Battallions upon their March from Baltimore; where if convenient, I could wish they had been inocculated, as the farther that is done to the Southward the sooner the patient recovers of the Weakness Occasion’d thereby. Inocculation goes on here, and Doctor Shippen assures me with such Success, that the Troops will be all be soon fit for Duty that have undergone that Opperation—The Four Regiments of this State who are daily arriving by Divisions from Tyonderoga, are about One half reinlisted. but upon a promise made them by Genl Schuyler, that every Man should have a Furlough for One Month to go to Visit his Family, upon his return to philadelphia; this engagement is now complying with, as I believe it would be utterly impossible to Hold the Men upon any other Terms—I have given Orders for continuing the Recruiting these Corps, and where money is wanted, have procured an Order from the Committee of Congress for a proper Supply.
Your Excellency may rest assured of my Observing all Your Orders & Directions, & of my leaving nothing undone, or unattempted, that is the least conducive to the public Service. With great Respect I am Your Excellencys most Obedient Humble Servant

Horatio Gates

